    Case 20-42492        Doc 311        Filed 06/15/21 Entered 06/15/21 12:41:59                    Desc Main
                                         Document     Page 1 of 5


Marcus A. Helt, Esq. (Texas Bar #24052187)
Jack Haake, Esq. (Admitted Pro Hac Vice)
MCDERMOTT WILL & EMERY LLP
2501 North Harwood Street, Suite 1900
Dallas, Texas 75201
Tel:     (214) 210-2821 / Fax: (972) 528-5765
Email: mhelt@mwe.com
Email: jhaake@mwe.com

PROPOSED COUNSEL FOR THE DEBTORS
AND DEBTORS-IN-POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

In re:                                                       Chapter 11
                                                       §
SPHERATURE INVESTMENTS LLC, et                         §     Case No.: 20-42492
al.                                                    §
                                                       §
                 Debtors.1                             §     Jointly Administered
                                                       §

    AGREED MOTION TO: (A) VACATE THE ORDER (I) AUTHORIZING THE
 DEBTORS TO KEEP CERTAIN INFORMATION IN SCHEDULES OF ASSETS AND
LIABILITIES CONFIDENTIAL; (II) APPROVING FORM AND MANNER OF NOTICE
      TO CERTAIN POTENTIAL CLAIMANTS; AND (III) ESTABLISHING
   SUPPLEMENTAL DEADLINE TO FILE PROOFS OF CLAIM FOR CERTAIN
       POTENTIAL CLAIMANTS, (B) SET OBJECTION DEADLINE, AND
                      (C) EXTEND THE BAR DATE

         Spherature Investments LLC (“Spherature”), together with its affiliates identified herein,

as debtors and debtors-in-possession (collectively, the “Debtors”), hereby file this Agreed Motion

to: (A) Vacate the Order (I) Authorizing the Debtors to Keep Certain Information in Schedules of

Assets and Liabilities Confidential; (II) Approving Form and Manner of Notice to Certain

Potential Claimants; and (III) Establishing Supplemental Deadline to File Proofs of Claim for



1
     The “Debtors” in the above-captioned jointly administered chapter 11 bankruptcy cases (“Cases”) are: Spherature
     Investments LLC EIN#5471; Rovia, LLC EIN#7705; WorldVentures Marketing Holdings, LLC EIN#3846;
     WorldVentures Marketplace, LLC EIN#6264; WorldVentures Marketing, LLC EIN#3255; WorldVentures
     Services, LLC EIN#2220.
 Case 20-42492       Doc 311     Filed 06/15/21 Entered 06/15/21 12:41:59            Desc Main
                                  Document     Page 2 of 5



Certain Potential Claimants, (B) Set Objection Deadline, and (C) Extend the Bar Date (the

“Motion to Vacate”). In support of the Motion to Vacate, the Debtors respectfully state as follows:

                                            I.
                                    RELIEF REQUESTED

       1.      On December 21, 2020 (the “Petition Date”), the Debtors filed their respective

voluntary petitions for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”), thereby initiating the above-captioned cases (the “Cases”).

       2.      On March 19, 2021, Melody Yiru filed a Motion for Limited Relief from the

Automatic Stay Pursuant to 11 U.S.C. § 362(D) to File Her Motion for Class Certification in the

District Court and to Confirm No Automatic Stay Applies to the Non-Debtor Parties, or in the

Alternative, for an Order Applying Fed. R. Bankr. Proc. 7023, Pursuant to Fed. R. Bankr. Proc.

9014(C) to Permit the Filing of a Motion for Class Certification in this Court and Related Relief

(the “Motion to Lift Stay”) [Docket No. 189]. The Motion to Lift Stay is scheduled to be heard

on June 22, 2021.

       3.      On March 23, 2021, the Debtors filed the Motion for Order (I) Authorizing the

Debtors to Keep Certain Information in Schedules of Assets and Liabilities Confidential; (II)

Approving Form and Manner of Notice to Certain Potential Claimants; and (III) Establishing

Supplemental Deadline to File Proofs of Claim for Certain Potential Claimants (the “Motion”).

       4.      The Debtors have been in informal discussions with counsel for Melody Yiru

(“Yiru”) regarding the Motion and its proposed order (the “Order”) and the Motion to Lift Stay.

As part of these discussions, the Debtors agreed to extend the objection deadline to the Motion

through June 20, 2021.




                                         2
 Case 20-42492        Doc 311      Filed 06/15/21 Entered 06/15/21 12:41:59              Desc Main
                                    Document     Page 3 of 5



       5.      The Debtors also agreed to extend the bar date (the “Bar Date”) to June 20, 2021 at

5:00 p.m., solely with respect to the filing of proofs of claim by Melody Yiru, which the Court

approved. See Docket No. 250.

       6.      Other than the informal discussions with Yiru, no objections have been filed as to

the Motion. On June 3, 2021, prior to the informally extended deadline to object, the Court entered

the Order at Docket No. 293.

       7.      The Debtors and Yiru respectfully request that the Court vacate the Order, extend

the objection period as to the Motion and the Motion to Lift Stay through and until June 26, 2021

and set the matter to be heard on July 13, 2021. The Debtors and Yiru also request that the Court

further extend the Bar Date to August 1, 2021, for Yiru and other former representatives or current

representatives of the Debtors, but only to the extent they could be classified in the purported class,

(in such capacities, collectively, the “Claimants”).

                                                 II.
                                               NOTICE

       8.      The Debtors will provide notice of this Motion to: (a) the Office of the United States

Trustee; (b) to each of the Debtors’ secured lenders; (c) counsel to the agents of the Debtors’

secured lenders; (d) the Committee; (e) the Internal Revenue Service; (f) all parties in interest who

have formally appeared and requested notice; and (g) and all parties who have requested special

notice from the Debtors. The Debtors respectfully submit that no further notice of this Application

is required.

       9.      The pleadings in these Cases and supporting papers are available on the Bankruptcy

Court’s website at https://ecf.txeb.uscourts.gov/ and on the Debtors’ proposed Claims and

Noticing Agent’s website at https://cases.stretto.com/Spherature. You can also request any

pleading you need from the Debtors’ proposed counsel at: McDermott Will & Emery LLP, c/o


                                           3
 Case 20-42492       Doc 311     Filed 06/15/21 Entered 06/15/21 12:41:59            Desc Main
                                  Document     Page 4 of 5



Jack Haake, Esq., 2501 North Harwood Street, Suite 1900, Dallas, Texas 75201

(jhaake@mwe.com).

                                            III.
                                        CONCLUSION

       WHEREFORE, the Debtors and Yiru respectfully request that the Court (1) vacate the

Order, (2) extend the objection period as to the Motion and the Motion to Lift Stay through and

until June 26, 2021, (3), set the matter to be heard on July 13, 2021, along with the other matters

to be heard at that omnibus hearing, (4) further extend the Bar Date to August 1, 2021, and (5)

grant such other relief to which the Debtors may be entitled.

                                             Respectfully submitted,

DATED: June 15, 2021                         /s/ Marcus A. Helt

                                             Marcus A. Helt, Esq. (Texas Bar #24052187)
                                             Jack G. Haake, Esq. (Admitted Pro Hac Vice)
                                             MCDERMOTT WILL & EMERY LLP
                                             2501 North Harwood Street, Suite 1900
                                             Dallas, Texas 75201
                                             Tel: (214) 210-2821
                                             Fax: (972) 528-5765
                                             Email: mhelt@mwe.com
                                             Email: jhaake@mwe.com

                                             PROPOSED COUNSEL FOR THE DEBTORS
                                             AND DEBTORS-IN-POSSESSION


DATED: June 15, 2021                         /s/ Michael D. Warner

                                             Michael D. Warner
                                             Texas Bar No. 00792304
                                             Pachulski Stang Ziehl & Jones LLP
                                             Email: mwarner@pszjlaw.com
                                             440 Louisiana Street, Suite 900
                                             Houston, TX 77002
                                             Telephone No.: 713-691-9385

                                             COUNSEL FOR COMMITTEE

                                         4
 Case 20-42492       Doc 311     Filed 06/15/21 Entered 06/15/21 12:41:59             Desc Main
                                  Document     Page 5 of 5




DATED: June 15, 2021                          /s/ Blake J. Lindemann
                                              Blake J. Lindemann
                                              California Bar No. 255747
                                              E-mail: blake@lawbl.com
                                              LINDEMANN LAW FIRM, APC
                                              (pro hac vice)
                                              433 N. Camden Drive, 4th Floor
                                              Beverly Hills, CA 90210
                                              Telephone No: 310-279-5269
                                              Facsimile No: 310-300-0267

                                              COUNSEL FOR MELODY YIRU




                             CERTIFICATE OF CONFERENCE

       I attest that concurrence in this filing has been obtained from all signatories above.



                                              /s/ Jack G. Haake
                                              Jack G. Haake



                                CERTIFICATE OF SERVICE

        On June 15, 2021, I electronically submitted the foregoing document with the clerk of the
court of the U.S. Bankruptcy Court, Eastern District of Texas, using the electronic case filing
system of the Court. I hereby certify that I will serve the parties individually or through their
counsel of record, electronically, or by other means authorized by the Court or the Federal Rules
of Civil Procedure.



                                              /s/ Jack G. Haake
                                              Jack G. Haake




                                         5
